UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (AS PERMITTED BY RULE 14(a)-6(e) (2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material under Section 240.14a-12 EMBASSY BANCORP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i) (4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No. : Filing Party: Date Filed: THIS LETTER WAS MAILED TO EMBASSY BANCORP, INC. SHAREHOLDERS ON MAY 13, 2011 TOGETHER WITH ITS PROXY STATEMENT May 13, 2011 Dear Shareholder, As a valued member of our Embassy Bancorp family, you can take great pride in your Bank's achievements during the past 10 years.Chief among these are: Established a strong brand built on even stronger principles. From zero recognition in 2001, Embassy is now the largest Lehigh Valley-based bank dedicated exclusively to serving consumer and commercial interests in Lehigh and Northampton Counties. Perhaps more importantly, the Embassy brand stands for the following founding principles: · unsurpassed customer service, · strict adherence to and prudence in traditional banking fundamentals, and · unwavering dedication to Lehigh Valley families, businesses and community. Created a true Valley-wide branch network 10 years ago, our first location was in a rented trailer while our main office was being built.Today, the Embassy Bank branch network spans the Lehigh Valley with 7 full-service offices in strategic, high-growth locations throughout Lehigh and Northampton Counties. Surpassed the $500 million asset mark. In terms of size, Embassy now has over half a billion in total assets.In terms of strength, we have quality assets based here in our Lehigh Valley market. Ranked among the Top 100 Best Community Banks in U.S. SNL Financial, a premier provider of analysis on business intelligence, ranked Embassy Bank 54th in their 2010 Top 100 Best Performing Community Banks among 764 banks nationwide with assets between $500 million and $5 billion.This ranked Embassy in the top 7% of the 764 banks nationwide and 5th of the 10 Pennsylvania banks represented in SNL’s 100 Best Performing Community Banks.2010 was the first year Embassy’s assets exceeded $500 million, and was eligible for this consideration. In addition, Embassy's financial stability was underscored once again with a 4-Star Safety Rating from BauerFinancial, Inc., the nation's leading independent bank rating and research firm. In 2010, we experienced our best year earning $4.7 million in net income which equated to a return on average assets of 0.91%, and a return on average equity of 11.51%.Our positive growth in 2010 is evident when compared to 2009’s earnings of $2.7 million in net income, a 0.61% return on average assets, and an 8.24% return on average equity. We can all take considerable pride in the fact that the above milestones were achieved during some of the most challenging economic times in America's history.Many banks took government help or did not survive.Yet Embassy flourished.This contrast is a tribute to steadfast focus on our founding principles and the dedicated support of Embassy's employees, loyal customers and outstanding shareholders like you. I express my sincere thanks to all who have helped shaped Embassy's success during The First 10…this is just the beginning! Sincerely, /s/ David M. Lobach, Jr. /s/ Elmer D. Gates David M. Lobach, Jr. Elmer D. Gates Chairman & CEO Lead Director
